Citation Nr: 0836740	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-33 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability manifested by depression and anxiety.

2.  Entitlement to service connection for skin disability.

3.  Entitlement to service connection for a disability 
manifested by incoordination.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to December 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in April 2007 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested 
during the veteran's active duty service, nor is an acquired 
psychiatric disorder otherwise related to the veteran's 
active duty service.

2.  The veteran does not have a diagnosed chronic skin 
disability, manifested by burning, nor are there objective 
signs or independently verifiable indications of skin 
disability.

3.  The veteran does not have a diagnosed chronic 
incoordination disability, nor are there objective signs or 
independently verifiable indications of incoordination 
symptomatology.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Any skin disability was not incurred or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

3.  Any incoordination disability was not incurred or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in November 
2003.  The letter predated the January 2004 rating decision.  
See id.  Subsequent to the April 2007 Board Remand, the 
veteran was issued VCAA letters in May 2007, February 2008, 
and March 2008.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate her claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letters have clearly advised the veteran of the evidence 
necessary to substantiate her claims. 

In May 2007, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical and personnel records and post-
service private and VA medical records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in April and May 
2008.  The examination reports obtained are thorough and 
contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.



Psychiatric disability

An examination performed for enlistment purposes in September 
1988 reflects that the veteran's psychiatric state was 
clinically evaluated as normal.  On a Report of Medical 
History completed by the veteran for enlistment purposes, she 
checked the 'No' boxes with regard to 'depression or 
excessive worry,' or nervous trouble of any sort.'  A veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, the veteran was 
presumed sound upon entry into service.  See id.

Service medical records do not reflect any complaints or 
treatment for a psychiatric disability.  A November 1992 
examination performed for separation purposes reflects that 
her psychiatric state was clinically evaluated as normal.  On 
a Report of Medical History completed by the veteran for 
separation purposes, she checked the 'No' boxes with regard 
to 'depression or excessive worry,' or nervous trouble of any 
sort.'

Post-service private medical records reflect the veteran's 
reports that she began taking Prozac in January 1993, 
however, the records do not reflect that she sought any 
mental health treatment until September 1994.  A September 
1994 clinical record reflects an assessment that the veteran 
did not present with clear precipitating social stressors.  
She apparently had suffered a chronic depression since early 
adolescence and since getting out of the military had 
suffered a worsening depression despite a few months 
improvement on Prozac.  She had been up to 40 milligrams a 
day with little efficacy in the prior six months with 
hyperphagia, hypersomnia, poor concentration, suicidal 
thoughts and little interest or motivation.  The assessment 
was major depression with moderate symptoms, recurrent, 
dysthymia.  

In May 2005, the veteran underwent a VA examination.  The 
examiner noted review of the entire claims folder, to include 
the veteran's service medical and personnel records.  The 
examiner opined that no psychiatric disorder manifested 
during service.  The examiner found no evidence that she had 
been treated for or had reported any significant symptoms of 
any psychiatric disorder, nor any evidence that her 
performance had been affected.  The veteran's performance 
while on active duty continued to be superior through the end 
of her service.  The examiner referred to an Enlisted 
Performance Evaluation Report for the period from July 1, 
1992, to December 2, 1992, which was the final period of the 
veteran's service, and which contained the veteran's 
signature on November 13, 1992, which indicated that her 
performance had been "outstanding."  The report went on to 
say that her "personal behavior and military performance has 
been consistently excellent.  She displays a consistently 
neat and well groomed appearance.  Her friendly personality 
promotes high moral (sic) thought the division.  She has been 
a valuable asset to the division and command.  She is highly 
recommended for advancement."  The examiner noted that 
numerical ratings were all 3.8 or higher on evaluation.  

In light of the evidence of record which reflects no 
diagnosis of or treatment for any psychiatric disability 
during service, service medical records being completely 
devoid of any complaints of any symptomatology relating to a 
psychiatric disability, and the examiner's opinion that a 
psychiatric disability was not manifested in service, the 
Board has determined that service connection is not warranted 
for a psychiatric disability.  The Board accepts the May 2005 
VA opinion as being the most probative medical evidence on 
the subject, as it was based on a review of all historical 
records, and it contains detailed rationale for the medical 
conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  
Given the depth of the examination report, and the fact that 
it was based on a review of the applicable record, the Board 
finds that it is probative and material to the veteran's 
claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board acknowledges the May 2005 VA examiner's opinion 
that suggests that a mood disorder may have been present 
prior to service.  Such opinion is based on the veteran's 
reports of depression during her childhood and adolescence 
documented in post-service medical records.  Nevertheless, 
the veteran is entitled to the presumption of soundness as no 
psychiatric disorders were noted at the time of her entry 
into service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Moreover, even if the Board were to assume for the sake of 
argument that a mood disorder pre-existed the veteran's entry 
into service, the examiner specifically opined that the 
veteran's pre-existing psychiatric disorder was not 
permanently aggravated in service.  As the examiner 
explained, the structure and discipline of military service 
benefited the veteran and enabled her to conform to expected 
behaviors, a phenomenon that has been observed in many 
veterans.  In other words, the veteran's functioning during 
military service was superior to that of record both before 
her service and since.  Thus, even if the Board were to 
accept that the veteran had a pre-existing mood disorder, 
there is no evidence to show that any pre-existing disability 
underwent an increase in severity during service.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Thus, the Board would be 
unable to make a finding that a pre-existing disability was 
aggravated by service, and thus service connection would not 
be warranted on such basis. 

The Board has considered the veteran's lay contentions and 
the lay contentions of record from her family members that 
her acquired psychiatric disorder is as a result of service.  
As laypersons, however, they are not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no medical evidence of record 
suggesting a connection between her acquired psychiatric 
disability and service.

In summary, as an acquired psychiatric disability was not 
shown in service, and because there is no evidence of record 
suggesting that the veteran's acquired psychiatric disability 
is related to her active service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for an acquired psychiatric disability.



Skin disability

The veteran has claimed entitlement to service connection for 
"severe skin burning." 

An examination performed for enlistment purposes in September 
1988 reflects that her skin, lymphatics were clinically 
evaluated as normal.  Service medical records do not reflect 
any complaints or treatment related to a skin disability or 
skin burning.  An examination performed for separation 
purposes in November 1992 reflects that her skin, lymphatics 
were clinically evaluated as normal, and on her Report of 
Medical History she checked the 'No' box with regard to 'skin 
diseases.'

The veteran has reported that her skin disability began in 
June 1991; however, has denied seeking treatment for any skin 
disability.  Post-service VA and private medical records do 
not reflect any complaints of or treatment for a skin 
disability.  Although in October 2003, she sought emergency 
VA treatment stating that she wanted to have her symptoms 
verified on paper, to include burning skin.

In April 2008, the veteran underwent a VA examination.  The 
veteran reported that in 1990 she received some vaccinations 
while aboard the USS Cape Cod, and within a week her skin 
started to burn.  She reported that the entire skin surface 
developed a burning sensation, and that she had some pinpoint 
blistering of the skin at times.  She did not seek any 
medical treatment.  She stated that the burning skin 
sensation "is not a major concern" and she denied being 
diagnosed with a condition or undergoing treatment for a skin 
condition. She reported that about once a week she feels a 
burning sensation with an occasional pinpoint blister 
formation which can occur anywhere.  It most often occurs on 
the stomach and thigh area, and can last up to days.  A 
couple of times per month she feels a sensation of little 
spiders crawling all over her.  She reported that prayer 
helps decrease the sensation, and a cool bath also helps.  
The examiner acknowledged her immunization record, and noted 
that no reactions were listed.  Upon physical examination of 
the skin, there was generalized dry skin affecting the trunk 
and extremities, but no blisters or other evidence of skin 
rash.  There was no excoriations.  As normal examination of 
the skin was reported except for environmentally caused mild 
dry skin.  There was no clinical information, objective signs 
or other independently verifiable indications of skin 
symptomatology that allow a diagnosis of skin disorder.  
Chronically occurring dry skin could account for her self-
reported "not a major concern" symptoms.

In the absence of proof of a present disability, there can be 
no valid claim of service connection.  Likewise, as a chronic 
disability of the skin has not been diagnosed the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a)(1) are 
inapplicable.  A veteran's belief that she is entitled to 
some sort of benefit simply because she had a disease or 
injury while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges that the VA examiner did not provide 
an opinion with regard to etiology of the veteran's claimed 
skin disability.  The Board notes, however, that no 
disability was found on objective examination, thus a nexus 
opinion could not be rendered.  In consideration of the 
factors outlined by McLendon, there is no competent evidence 
of a current disability, thus the standards are not met which 
require a nexus opinion.

In short, the preponderance of the evidence is against 
entitlement to service connection for skin disability.  It 
follows that there is not such an approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Incoordination

Service medical records are devoid of any complaints for 
incoordination or similar symptomatology.  An examination 
performed for separation purposes in November 1992 does not 
reflect any disabilities or complaints thereof, and on her 
Report of Medical History she checked the 'No' box with 
regard to 'dizziness or fainting spells.'

The veteran has reported that her coordination problems began 
in June 1991; however, has denied seeking treatment for any 
coordination issues.  Post-service VA and private medical 
records do not reflect any complaints of or treatment for 
incoordination.  

In April 2008, the veteran underwent a VA examination.  She 
reported that after in-service vaccinations, she felt 
"dizzy" and not "balanced."  She reported that these 
symptoms slowly increased in severity over the years.  She 
noted that incoordination mainly manifested as a delayed 
reaction time similar to a "100 year old man."  She stated 
that she was involved in a 2002 motor vehicle accident due to 
this delayed reaction time.  A fall in infancy was also noted 
which she stated required three operations on her head with a 
craniotomy.  She reported that many times a day she feels 
dizziness lasting minutes at a time.  This usually occurs 
when she is moving, especially if she is on an escalator, 
elevator, or walking up or down steps.  She denied seeking 
any treatment, and there had been no diagnosis of a 
neurologic disorder.  

The examiner noted that treatment records dated in June 1996 
reflects no neurologic deficits on physical examination other 
than a positive glabellar reflex noted.  A May 2001 VA 
neurologic physical examination was normal, and there was no 
mention of any symptoms of dizziness, balance or coordination 
problems.  In October 2003, she sought emergency VA treatment 
stating that she wanted to have her symptoms verified on 
paper, to include poor balance.

She was seen in the VA neurology clinic on the day of the VA 
examination, and she had a normal neurologic physical 
examination and no diagnosis of balance or coordination or 
neurologic disability was made.  The examiner stated that 
there was no clinical information for a diagnosis related to 
incoordination disability or diagnosis.  Repeated neurologic 
examinations from 1996 to the present have not shown 
abnormalities in balance, coordination, muscles, reflexes, or 
cranial nerve functions.  There have never been objective 
signs or independently verifiable indications of 
incoordination symptomatology during neurologic tests.  

In short, the preponderance of the evidence is against 
entitlement to service connection for incoordination.  It 
follows that there is not such an approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


